DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 02/04/2022 in which claims 11, 13-17 and 19-26 are amended, claim 11 and 20 are independent claims. Claims 1-10, 12 and 30 are canceled, New added claims 31-32. Claims 11, 13-29 and 31-32 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13-25, 28-29 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (US 2010/0303113 A1; hereinafter ‘Joseph’).
        Regarding independent claim 11, Joseph’s Fig. 1-5 discloses a semiconductor device, comprising:
a first light emitting structure (right 103, see Figs. 1-2, [0035]) comprising a first DBR layer (first DBR layer 104, [0029-0035]) of a first conductivity type (n-type doped, [0032]), a first active layer (106, [0030]) disposed on the first DBR layer (104), and a 
a second light emitting structure (middle 103, see Figs. 1-2, [0035]) disposed spaced apart (see Figs. 1-2) from the first light emitting structure (right 103) and comprising a third DBR layer (DBR layer 104 of middle 103, [0029-0035]) of the first conductivity type (n-type doped, [0032]), a second active layer (106, [0030]) disposed on the third DBR layer (104), and a fourth DBR layer (108, [0029 and 0035]) of the second conductivity type (p-type doped , [0032]) disposed on the second active layer (106); and
a dummy structure (105, [0029], Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure) disposed spaced apart from the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103), and comprising a first conductivity type DBR layer (104, [0029-0035]) and a second conductivity type DBR layer (108, [0029-0035]) disposed on the first conductivity type DBR,
wherein the first DBR layer (104 of right 103), the third DBR layer (104 of middle 103), and the first conductivity type DBR layer (104 of 105) are integrally connected and arranged (see Fig. 1-2, Also, the limitation “integrally connected and arranged” does not require any direct electrical connection such that being on the same substrate 102 can read on “integrally connected and arranged”), and
wherein the first conductivity type DBR layer (104 of 105, see Figs. 1-2) of the dummy structure and the second conductivity type DBR layer (108 of 105, see Figs. 1-
Regarding claim 13, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, further comprising 
a second electrode (122 between two 103, see Figs. 1-2, [0046]) electrically connected with the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103).
Regarding claim 14, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, further comprising 
a first bonding pad (204, Fig. 3A-3B, [0057-0059]), wherein the first bonding pad is electrically connected with the first conductivity type DBR layer (104 of 105) of the dummy structure (Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure), and
wherein the first bonding pad (204) is disposed spaced apart from the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103).
Regarding claim 15, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 14, further comprising 
a second bonding pad (202, Fig. 3A-3B, [0057-0059]), wherein the second bonding pad is electrically connected with the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103), and

Regarding claim 16, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, further comprising 
an insulating layer (114, see Fig. 1-2, [0039-0040]) disposed between each of the first light emitting structure (right portion of 103), the second light emitting structure (middle portion of 103), and the dummy structure (Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure).
Regarding claim 17, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, further comprising 
an insulating layer 114, see Fig. 1-2, [0039-0040]) disposed between each of the second DBR layer (108 of right 103), the fourth DBR layer (108 of middle 103), and the second conductivity type DBR layer (108 of 105).
Regarding claim 18, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, wherein 
the first DBR layer (104 of right 103), the third DBR layer (104 of middle 103), and the first conductivity type DBR layer (104 of 105) are disposed to overlap with each other in a direction perpendicular to an optical axis (the light emitted go through the region 112, see Fig. 1-2) of light emitted (receiving the light emitted from the multilayer structure, see Fig. 1-2) from the first and second light emitting structures (see Fig. 1-2).
Regarding claim 19, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, wherein 
the first DBR layer, the third DBR layer, and the first conductivity type DBR layer are physically connected each other in a direction perpendicular to an optical axis of light emitted from the first and second light emitting structures (see rejection of claim 18).
Regarding independent claim 20, Joseph’s Fig. 1-5 discloses a semiconductor device, comprising:
first and second light emitting structures (right 103 and middle 103, see Fig. 1-2, [0035]) disposed in a first region (where is the region of right 103 and middle 103); and 
a dummy structure (105, [0029], Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure) disposed in a second region (the region of 105 having formed) at periphery of the first region (where is the region or portion a round of right 103 and middle 103, see Fig. 1-2) and spaced apart from the first light emitting structures (right 103), when viewed in an optical axis direction of light emitted from the first and second light emitting structures (middle of 103),
wherein the first light emitting structure (right 103) comprises a first DBR layer (104, [0029-0035]) of a first conductivity type (n, [0032]), a second DBR layer (108, [0029-0035]) of a second conductivity type (p, [0032]), and a first active layer (106, [0030]) disposed between the first DBR layer (104) and the second DBR layer (108),
wherein the second light emitting structure (middle 103) comprises a third DBR layer (104, [0029-0035]) of the first conductivity type (n), a fourth DBR layer (108, [0029-
wherein the dummy structure (105, [0029], Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure) comprises a first conductivity type DBR layer (104), a second conductivity type DBR layer (108), and
wherein the first DBR layer (104 of right 103), the third DBR layer (104 of middle 103), and the first conductivity type DBR layer (104 of 105) are disposed to overlap with each other in a direction perpendicular to the optical axis (see Fig. 1-2), and
wherein the first conductivity type DBR layer (104 of 105, see Figs. 1-2) of the dummy structure and the second conductivity type DBR layer (108 of 105, see Figs. 1-2) of the dummy structure are electrically connected in common (see in light specification Fig. 2 and paragraph 0148).
Regarding claim 21, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 20, further comprising:
a first bonding pad (204, Fig. 3A-3B, [0057-0059]) electrically connected with the first conductivity type DBR layer (104 of 105) of the dummy structure (Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure), and disposed to overlap with the second region in the optical axis direction (see Fig. 1-2); and
a second bonding pad (202, Fig. 3A-3B, [0057-0059]) electrically connected with the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103), and disposed to overlap with the first region in the optical axis direction (see Fig. 1-2).
Regarding claim 22, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 21, further comprising 
a first electrode (122 between two 103, see Figs. 1-2, [0046]) electrically connected with the first DBR layer (104 of right 103), the third DBR layer (104 of middle 103), the first conductivity type DBR layer (104 of 105), and the first bonding pad (204, Fig. 3A-3B, [0057-0059]).
Regarding claim 23, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 21, further comprising 
a second electrode (120, [0046]) electrically connected with the second DBR layer (108 of right 103), the fourth DBR layer (108 of middle 103), and the second bonding pad (202, Fig. 3A-3B, [0057-0059]).
Regarding claim 24, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 21, wherein 
the first bonding pad (204, Fig. 3A-3B, [0057-0059]) is electrically connected with the first conductivity type DBR layer (104 of 105), and wherein the first bonding pad is disposed spaced apart from the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103).
Regarding claim 25, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 21, wherein 
the second bonding pad (202, Fig. 3A-3B, [0057-0059]) is electrically connected with the second DBR layer (108 of right 103) and the fourth DBR layer (108 of middle 103), and

wherein the second bonding pad (202, Fig. 3A-3B, [0057-0059]) is disposed spaced apart from the first bonding pad (204, Fig. 3A-3B, [0057-0059]).
Regarding claim 28, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 14, wherein 
the first bonding pad (204, Fig. 3A-3B and 4, [0057-0059]) is disposed to overlap with the first conductivity type DBR layer (104 of 105) in the optical axis direction. 
Regarding claim 29, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 15, wherein 
the second bonding pad (202, Fig. 3A-3B and 4, [0057-0059]) is disposed to overlap with the second DBR layer and the fourth DBR layer in the optical axis direction (see Figs. 1-5).
Regarding claim 31, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, wherein 
a first electrode (122 of 150, see Figs. 1-2, [0046]) is electrically connected with the first DBR layer (104 of right 103), the third DBR layer (104 of middle 103), and the first conductivity type DBR layer (104 of 105).
Regarding claim 32, Joseph’s Fig. 1-5 discloses the semiconductor device according to claim 11, wherein, 
when viewed from an optical axis direction of light emitted from the first (right 103) and second light emitting structures (middle 103), the first and second light emitting structures are disposed in a first region (where is the region of right 103 and middle 103), and the dummy structure (105, [0029], Note: Fig. 1-2 and paragraph 0029 clearly shown 105 is not emitting light. Therefore, the region 105 is disclosed as the dummy structure) does not generate light and is disposed around the first region in a closed loop shape to surround the first region and be spaced apart from the first and second light emitting structures (see Fig. 3A-3B).
Allowable Subject Matter
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 26 identified distinct feature “wherein, when viewed from the optical axis direction, the first electrode includes a plurality of openings, and the second DBR layer of the first light emitting structure and the fourth DBR layer of the second light emitting structure are disposed in the plurality of openings.”
The dependent claim 27 identified distinct feature “wherein the first electrode is disposed in direct contact with an upper surface of the first DBR layer and an upper surface of the third DBR layer, and
wherein the second electrode is electrically insulated from the second conductivity type DBR layer of the dummy structure.”
The closest prior art Takana (US 2007/0241354 A1; hereinafter ‘Takana’), IRINODA (US 2011/0304682 A1; hereinafter ‘Irinoda’), Kageyama (US 2009/0245312 A1; hereinafter ‘Kageyama’), and Joseph (US 2010/0303113 A1; hereinafter ‘Joseph’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815